EXHIBIT SUPPLEMENTAL OPERATING AND FINANCIAL DATA For the Quarter Ended March 31, 2015 INDEX Page Investor Information 2 2015 Business Developments 3 - 4 Common Shares Data 5 Financial Highlights 6 Funds From Operations 7 - 8 Funds Available for Distribution 9 Net Income / EBITDA (Consolidated and by Segment) 10 - 12 EBITDA by Segment and Region 13 Consolidated Balance Sheets 14 Capital Structure 15 Debt Analysis 16 - 18 Unconsolidated Joint Ventures 19 - 20 Square Footage 21 Top 30 Tenants 22 Lease Expirations 23 - 24 Leasing Activity 25 Occupancy, Same Store EBITDA and Residential Statistics 26 Capital Expenditures 27 - 30 Development Costs and Construction in Progress 31 Property Table 32 - 44 Certain statements contained herein constitute forward-looking statements as such term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of future performance. They represent our intentions, plans, expectations and beliefs and are subject to numerous assumptions, risks and uncertainties. Our future results, financial condition and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this supplemental package. Many of the factors that will determine the outcome of these and our other forward-looking statements are beyond our ability to control or predict. For further discussion of factors that could materially affect the outcome of our forward-looking statements, see “Item 1A. Risk Factors” in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2014. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on our forward-looking statements, which speak only as of the date of this supplemental package. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We do not undertake any obligation to release publicly any revisions to our forward-looking statements to reflect events or circumstances occurring after the date of our Annual Report on Form10-K, as amended, or Quarterly Report on Form 10-Q, as applicable, and this supplemental package. INVESTOR INFORMATION Key Employees: Steven Roth Chairman of the Board and Chief Executive Officer David R. Greenbaum President - New York Division Mitchell N. Schear President - Vornado / Charles E. Smith Washington, DC Division Michael J. Franco Executive Vice President - Chief Investment Officer Joseph Macnow Executive Vice President - Finance and Chief Administrative Officer Stephen W. Theriot Chief Financial Officer RESEARCH COVERAGE - EQUITY James Feldman / Scott Freitag Steve Sakwa / Gabriel Hilmoe Alexander Goldfarb / Ryan Peterson Bank of America / Merrill Lynch Evercore ISI Sandler O'Neill 646-855-5808 / 646-855-3197 212-446-9462 / 212-446-9459 212-466-7937 / 212-466-7927 Ross Smotrich / Peter Siciliano Brad K. Burke John W. Guinee / Erin T. Aslakson Barclays Capital Goldman Sachs Stifel Nicolaus & Company 212-526-2306 / 212-526-3098 917-343-2082 443-224-1307 / 443-224-1350 Michael Bilerman / Emmanuel Korchman John Bejjani Michael Lewis Citi Green Street Advisors SunTrust Robinson Humphrey 212-816-1383 / 212-816-1382 949-640-8780 212-319-5659 Ian Weissman / Derek J.A. van Dijkum Anthony Paolone Ross T. Nussbaum / Nick Yulico Credit Suisse JP Morgan UBS 212-538-6889 / 212-325-9752 212-622-6682 212-713-2484 / 212-713-3402 Vincent Chao Vance H. Edelson Deutsche Bank Morgan Stanley 212-250-6799 212-761-0078 RESEARCH COVERAGE - DEBT Scott Frost Robert Haines / Craig Guttenplan Thierry Perrein Bank of America / Merrill Lynch Credit Sights Wells Fargo Securities 646-855-8078 212-340-3835 / 212-340-3859 704-715-8455 Peter Troisi Ron Perrotta Barclays Capital Goldman Sachs 212-412-3695 212-902-7885 Thomas Cook Mark Streeter Citi JP Morgan 212-723-1112 212-834-5086 This information is provided as a service to interested parties and not as an endorsement of any report, or representation as to the accuracy of any information contained therein. Opinions, forecasts and other forward-looking statements expressed in analysts' reports are subject to change without notice. -2 - 2 Urban Edge Properties (“UE”) (NYSE: UE) spin-off On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225,000,000 of cash to Urban Edge Properties (“UE”) (NYSE: UE). As part of this transaction, we retained 5,717,184 UE operating partnership units (5.4% ownership interest). We are providing transition services to UE for an initial period of up to two years, including information technology, human resources, tax and financial reporting. UE is providing us with leasing and property management services for (i) the Monmouth Mall, (ii) certain small retail properties that we plan to sell, and (iii) our affiliate, Alexander’s, Inc. (NYSE: ALX), Rego Park retail assets. Steven Roth, our Chairman and Chief Executive Officer is a member of the Board of Trustees of UE. The spin-off distribution was effected by Vornado distributing one UE common share for every two Vornado common shares. Acquisitions Since January 1, 2015, we completed the following acquisitions: · On January 20, we and one of the Fund’s limited partners co-invested with the Fund to buy out the Fund’s joint venture partner’s 57% interest in the Crowne Plaza Times Square Hotel. · On March 18, we acquired the Center Building, a 437,000 square foot office building, located at 33-00 Northern Boulevard in Long Island City, New York, for $142,000,000, including the assumption of an existing $62,000,000, 4.43% mortgage maturing in October 2018. · As of March 31, we have made a $25,000,000 non-refundable deposit related to an agreement to acquire a property in the Penn Plaza submarket in Manhattan for $355,000,000. · On April 8, we made an $11,000,000 refundable contribution to a joint venture, in which we will have a 55% interest. The joint venture plans to develop a 173,000 square foot Class-A office building, located on the western side of the High Line at 510 West 22nd Street. -3 - 2 Dispositions Since January 1, 2015, we completed the following dispositions: · On March 13, we sold our lease position in Geary Street, CA for $34,189,000, which resulted in a net gain of $21,376,000. · On March 25, the Fund completed the sale of 520 Broadway for $91,650,000. The Fund realized a $24,705,000 net gain over the holding period. · On March 31, we transferred the redeveloped Springfield Town Center, a 1,350,000 square foot mall located in Springfield, Fairfax County, Virginia, to Pennsylvania Real Estate Investment Trust (“PREIT”). The financial statement gain was $7,823,000, of which $7,192,000 was recognized in the first quarter and the remaining $631,000 was deferred based on our ownership interest in PREIT. In the first quarter of 2014, we recorded a non-cash impairment loss of $20,000,000 on Springfield Town Center which is included in “income from discontinued operations” on our consolidated statements of income. · During the first quarter, we sold five residual retail properties, in separate transactions, for an aggregate of $10,731,000, which resulted in net gains of $3,675,000. Financing Activities Since January 1, 2015, we completed the following financing transactions: · On January 1, we redeemed all of the $500,000,000 principal amount of our outstanding 4.25% senior unsecured notes, which were scheduled to mature on April 1, 2015, at a redemption price of 100% of the principal amount plus accrued interest through December 31, 2014. · On April 1, we completed a $308,000,000 refinancing of RiverHouse Apartments, a three building, 1,670 unit rental complex located in Arlington, V.A. The loan is interest-only at LIBOR plus 1.28% and matures in 2025. We realized net proceeds of approximately $43,000,000. The property was previously encumbered by a 5.43% $195,000,000 mortgage maturing in April 2015 and a $64,000,000 mortgage at LIBOR plus 1.53% maturing in 2018. -4 - COMMON SHARES DATA (NYSE: VNO) (unaudited) Vornado Realty Trust common shares are traded on the New York Stock Exchange ("NYSE") under the symbol VNO. Below is a summary of performance and dividends for VNO common shares (based on NYSE prices): First Quarter Fourth Quarter Third Quarter Second Quarter High Price $ 116.02 $ 120.23 $ 109.12 $ 109.01 Low Price $ 104.11 $ 93.09 $ 99.26 $ 96.93 Closing Price - end of quarter $ 112.00 $ 117.71 $ 99.96 $ 106.73 Annualized Dividend per share $ 2.52 $ 2.92 $ 2.92 $ 2.92 Annualized Dividend Yield - on Closing Price 2.3% 2.5% 2.9% 2.7% Outstanding shares, Class A units and convertible preferred units as converted, excluding stock options (in thousands) 200,361 199,753 199,721 199,652 Closing market value of outstanding shares, Class A units and convertible preferred units as converted, excluding stock options $ 22.4 Billion $ 23.5 Billion $ 20.0 Billion $ 21.3 Billion (1) The first quarter 2015 dividend is after the January 15, 2015 spin-off of Urban Edge Properties (NYSE: UE). The $2.52 annualized dividend, combined with the expected dividend of UE, is the same $2.92 annual dividend that was paid in 2014. TIMING Quarterly financial results and related earnings conference calls for the remainder of 2015 are expected to occur as follows: Filing Date Earnings Call Second Quarter 2015 Monday, August 3, 2015 Tuesday, August 4, 2 Third Quarter 2015 Monday, November 2, 2015 Tuesday, November 3, 2 -5 - FINANCIAL HIGHLIGHTS (unaudited and in thousands, except per share amounts) This section includes non-GAAP financial measures, including Earnings Before Interest Taxes Depreciation and Amortization ("EBITDA"), Funds From Operations attributable to common shares plus assumed conversions ("FFO"), FFO as adjusted for comparability, and Funds Available for Distribution ("FAD"). A description of these non-GAAP measures and reconciliations to the most directly comparable GAAP measures are provided on the pages that follow. Three Months Ended March 31, December 31, Total revenues $ 606,802 $ 562,381 $ 597,010 Net income attributable to common shareholders $ 84,593 $ 62,349 $ 513,238 Per common share: Basic $ 0.45 $ 0.33 $ 2.73 Diluted $ 0.45 $ 0.33 $ 2.72 FFO as adjusted for comparability $ $ $ Per diluted share $ $ $ FFO $ 220,084 $ 247,079 $ 230,143 FFO - Operating Partnership Basis ("OP Basis") $ 233,926 $ 262,431 $ 244,315 Per diluted share $ 1.16 $ 1.31 $ 1.22 FAD $ 154,305 $ 152,032 $ 141,499 Per diluted share $ 0.81 $ 0.81 $ 0.75 Dividends per common share $ 0.63 $ 0.73 $ 0.73 FFO payout ratio (based on FFO as adjusted for comparability) 57.3% 73.7% 61.9% FAD payout ratio 77.8% 90.1% 97.3% Weighted average shares used in determining FFO per diluted share - REIT basis 189,381 188,287 188,970 Convertible units: Class A 10,675 10,611 10,599 D-13 423 498 429 G1-G4 76 87 73 Equity awards - unit equivalents 737 503 536 Weighted average shares used in determining FFO per diluted share - OP Basis 201,292 199,986 200,607 -6 - RECONCILIATION OF NET INCOME TO FFO (1) (unaudited and in thousands, except per share amounts) Three Months Ended March 31, December 31, Reconciliation of our net income to FFO: Net income attributable to Vornado $ 104,077 $ 82,717 $ 533,603 Depreciation and amortization of real property 118,256 142,569 129,944 Net gains on sale of real estate (10,867) - (449,396) Real estate impairment losses 256 20,842 5,676 Proportionate share of adjustments to equity in net loss of Toys, to arrive at FFO: Depreciation and amortization of real property - 11,415 - Income tax effect of above adjustments - (3,995) - Proportionate share of adjustments to equity in net income of partially owned entities, excluding Toys, to arrive at FFO: Depreciation and amortization of real property 36,272 25,271 24,350 Net gains on sale of real estate - - (10,820) Noncontrolling interests' share of above adjustments (8,448) (11,399) 17,127 FFO attributable to Vornado 239,546 267,420 250,484 Preferred share dividends (19,484) (20,368) (20,365) FFO attributable to common shareholders 220,062 247,052 230,119 Convertible preferred share dividends 22 27 24 FFO attributable to common shareholders plus assumed conversions 220,084 247,079 230,143 Add back of income allocated to noncontrolling interests of the Operating Partnership 13,842 15,352 14,172 FFO - OP Basis (1) $ $ $ FFO per diluted share (1) $ $ $ (1) FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets, extraordinary items and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent cash generated from operating activities and is not necessarily indicative of cash available to fund cash requirements and should not be considered as an alternative to net income as a performance measure or cash flows as a liquidity measure. FFO may not be comparable to similarly titled measures employed by other companies. -7 - RECONCILIATION OF FFO TO FFO AS ADJUSTED FOR COMPARABILITY (unaudited and in thousands, except per share amounts) Three Months Ended March 31, December 31, FFO attributable to common shareholders plus assumed conversions (A) $ 220,084 $ 247,079 $ 230,143 Per diluted share $ 1.16 $ 1.31 $ 1.22 Items that affect comparability income: FFO from discontinued operations (including UE spin-off related costs of $22,645, $499, and $5,613 in the three months ended March 31, 2015 and 2014, and December 31, 2014, respectively) 7,396 45,398 38,284 Acquisition and transaction related costs (1,981) (1,285) (12,763) Net gain on sale of residential condominiums and a land parcel 1,860 9,635 363 Toys FFO 1,454 9,267 606 Write-off of deferred financing costs and defeasance costs in connection with refinancings - - (16,747) Other, net 2,721 - (2,097) 11,450 63,015 7,646 Noncontrolling interests' share of above adjustments (628) (3,272) (444) Items that affect comparability, net (B) $ 10,822 $ 59,743 $ 7,202 Per diluted share $ 0.06 $ 0.32 $ 0.04 FFO attributable to common shareholders plus assumed conversions, as adjusted for comparability (A-B) $ $ $ Per diluted share $ $ $ -8 - RECONCILIATION OF FFO TO FAD (unaudited and in thousands, except per share amounts) Three Months Ended March 31, December 31, FFO attributable to common shareholders plus assumed conversions (A) $ 220,084 $ 247,079 $ 230,143 Adjustments to arrive at FAD: Recurring tenant improvements, leasing commissions and other capital expenditures 52,048 72,500 101,756 Straight-line rentals 29,296 12,990 24,261 Stock-based compensation expense (20,142) (11,024) (8,252) Amortization of acquired below-market leases, net 11,992 9,254 10,725 Amortization of debt issuance costs (7,456) (4,422) (9,945) Items that affect comparability per page 8, excluding FFO attributable to discontinued operations 4,054 17,617 (30,638) Non real estate depreciation (1,922) (1,575) (1,529) Carried interest and our share of net unrealized gains from Real Estate Fund 1,621 5,317 7,725 Noncontrolling interests' share of above adjustments (3,712) (5,610) (5,459) (B) 65,779 95,047 88,644 FAD (A-B) $ $ $ FAD per diluted share $ $ $ FAD payout ratio 77.8% 90.1% 97.3% (1) FAD is defined as FFO less (i) recurring tenant improvements, leasing commissions and capital expenditures, (ii) straight-line rents and amortization of acquired below-market leases, net, and (iii) other non-cash income, plus (iv) other non-cash charges. FAD is a non-GAAP financial measure that is not intended to represent cash flow and is not indicative of cash flow provided by operating activities as determined in accordance with GAAP. FAD is presented solely as a supplemental disclosure that management believes provides useful information regarding the Company's ability to fund its dividends. (2) FAD payout ratios on a quarterly basis are not necessarily indicative of amounts for the full year due to fluctuation in timing of cash based expenditures, the commencement of new leases and the seasonality of our operations. -9 - CONSOLIDATED NET INCOME / EBITDA (1) (unaudited and in thousands) Three Months Ended March 31, December 31, Inc (Dec) Property rentals $ 458,528 $ 444,438 $ 14,090 $ 455,435 Straight-line rent adjustments 29,296 12,990 16,306 24,261 Amortization of acquired below-market leases, net 12,450 9,712 2,738 11,183 Total rentals 500,274 467,140 33,134 490,879 Tenant expense reimbursements 66,921 59,301 7,620 65,455 Fee and other income: BMS cleaning fees 22,633 18,956 3,677 22,040 Management and leasing fees 4,192 5,828 (1,636) 4,046 Lease termination fees 3,747 3,577 170 4,940 Other income 9,035 7,579 1,456 9,650 Total revenues 606,802 562,381 44,421 597,010 Operating expenses 254,493 236,561 17,932 246,564 Depreciation and amortization 124,122 131,792 (7,670) 121,489 General and administrative 58,492 47,502 10,990 40,906 Acquisition and transaction related costs, and impairment losses 1,981 1,285 696 14,806 Total expenses 439,088 417,140 21,948 423,765 Operating income 167,714 145,241 22,473 173,245 Income from real estate fund investments 24,089 18,148 5,941 20,616 (Loss) income from partially owned entities (2,405) 1,979 (4,384) 19,295 Interest and debt expense (91,674) (96,312) 4,638 (111,713) Interest and other investment income, net 10,792 11,850 (1,058) 9,938 Net gain on disposition of wholly owned and partially owned assets 1,860 9,635 (7,775) 363 Income before income taxes 110,376 90,541 19,835 111,744 Income tax expense (971) (851) (120) (2,498) Income from continuing operations 109,405 89,690 19,715 109,246 Income from discontinued operations 15,841 8,466 7,375 466,740 Net income 125,246 98,156 27,090 575,986 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (15,882) (11,579) (4,303) (11,322) Operating Partnership (5,287) (3,860) (1,427) (31,061) Net income attributable to Vornado 104,077 82,717 21,360 533,603 Interest and debt expense 114,675 170,952 (56,277) 143,674 Depreciation and amortization 156,450 196,339 (39,889) 155,921 Income tax (benefit) expense (739) 19,831 (20,570) 2,759 EBITDA $ Capitalized leasing and development payroll $ 4,941 $ 3,569 $ 1,372 $ 5,762 Capitalized interest and debt expense $ 11,110 $ 13,622 $ (2,512) $ 16,269 (1) EBITDA represents "Earnings Before Interest, Taxes, Depreciation and Amortization." Management considers EBITDA a supplemental measure for making decisions and assessing the unlevered performance of its segments as it relates to the total return on assets as opposed to the levered return on equity. As properties are bought and sold based on a multiple of EBITDA, management utilizes this measure to make investment decisions as well as to compare the performance of its assets to that of its peers. EBITDA should not be considered a substitute for net income. EBITDA may not be comparable to similarly titled measures employed by other companies. -10 - EBITDA BY SEGMENT (unaudited and in thousands) Three Months Ended March 31, 2015 Total New York Washington, DC Other Property rentals $ 458,528 $ 286,794 $ 107,366 $ 64,368 Straight-line rent adjustments 29,296 17,474 5,311 6,511 Amortization of acquired below-market leases, net 12,450 11,110 377 963 Total rentals 500,274 315,378 113,054 71,842 Tenant expense reimbursements 66,921 49,501 11,469 5,951 Fee and other income: BMS cleaning fees 22,633 27,303 - (4,670) Management and leasing fees 4,192 1,444 3,086 (338) Lease termination fees 3,747 3,522 129 96 Other income 9,035 2,365 6,230 440 Total revenues 606,802 399,513 133,968 73,321 Operating expenses 254,493 170,661 50,803 33,029 Depreciation and amortization 124,122 70,055 36,490 17,577 General and administrative 58,492 12,044 5,704 40,744 Acquisition and transaction related costs, and impairment losses 1,981 - - 1,981 Total expenses 439,088 252,760 92,997 93,331 Operating income (loss) 167,714 146,753 40,971 (20,010) Income from real estate fund investments 24,089 - - 24,089 (Loss) income from partially owned entities (2,405) (5,663) 131 3,127 Interest and debt expense (91,674) (45,351) (18,160) (28,163) Interest and other investment income, net 10,792 1,862 13 8,917 Net gain on disposition of wholly owned and partially owned assets 1,860 - - 1,860 Income (loss) before income taxes 110,376 97,601 22,955 (10,180) Income tax (expense) benefit (971) (943) 674 (702) Income (loss) from continuing operations 109,405 96,658 23,629 (10,882) Income from discontinued operations 15,841 - - 15,841 Net income 125,246 96,658 23,629 4,959 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (15,882) (1,506) - (14,376) Operating Partnership (5,287) - - (5,287) Net income (loss) attributable to Vornado 104,077 95,152 23,629 (14,704) Interest and debt expense 114,675 58,667 21,512 34,496 Depreciation and amortization 156,450 94,124 40,752 21,574 Income tax (benefit) expense (739) 1,002 (2,636) 895 EBITDA for the three months ended March 31, 2015 $ EBITDA for the three months ended March 31, 2014 $ EBITDA as adjusted for comparability - OP basis: For the three months ended March 31, 2015 $ For the three months ended March 31, 2014 $ See notes on page 12. -11 - NOTES TO EBITDA BY SEGMENT (unaudited and in thousands) (1) The elements of "New York" EBITDA as adjusted for comparability are summarized below. Three Months Ended March 31, Office (including BMS EBITDA of $5,681 and $5,527, respectively) $ 159,359 $ 152,126 Retail 81,305 65,826 Alexander's 10,407 10,430 Hotel Pennsylvania (2,126) (706) Total New York $ 248,945 $ 227,676 (2) The elements of "Washington, DC" EBITDA as adjusted for comparability are summarized below. Three Months Ended March 31, Office, excluding the Skyline Properties $ 67,385 $ 67,257 Skyline properties 6,055 6,499 Total Office 73,440 73,756 Residential 9,817 10,331 Total Washington, DC $ 83,257 $ 84,087 (3) The elements of "other" EBITDA as adjusted for comparability are summarized below. Three Months Ended March 31, Our share of Real Estate Fund: Income before net realized/unrealized gains $ 1,614 $ 1,982 Net realized/unrealized gains on investments 5,548 3,542 Carried interest 3,388 1,775 Total 10,550 7,299 The Mart and trade shows 21,041 19,087 555 California Street 12,401 12,066 India real estate ventures 1,841 1,824 Other investments 7,655 7,600 53,488 47,876 Corporate general and administrative expenses (a) (35,942) (25,982) Investment income and other, net (a) 8,762 8,073 Total Other $ 26,308 $ 29,967 (a) The amounts in these captions (for this table only) exclude income / expense from the mark-to-market of our deferred compensation plan of $2,859 and $4,400 for the three months ended March 31, 2015 and 2014, respectively. The three months ended March 31, 2015, include $8,817 from the acceleration of the recognition of compensation expense related to 2013-2015 Out-Performance Plans due to the modification of the vesting criteria of awards such that they will fully vest at age 65. The accelerated expense will result in lower general and administrative expense for the remainder of 2015 of $2,600 and $6,217 thereafter. -12 - EBITDA BY SEGMENT AND REGION (unaudited) The following tables set forth the percentages of EBITDA, by operating segment and by geographic region, excluding discontinued operations and other items that affect comparability. Three Months Ended March 31, Segment New York 75% 73% Washington, DC 25% 27% 100% 100% Region New York City metropolitan area 68% 66% Washington, DC / Northern Virginia area 23% 25% Chicago, IL 6% 5% San Francisco, CA 3% 4% 100% 100% -13 - CONSOLIDATED BALANCE SHEETS (unaudited and in thousands) March 31, December 31, (Decrease) Increase ASSETS Real estate, at cost: Land $ 3,914,401 $ 3,861,913 $ 52,488 Buildings and improvements 11,881,228 11,705,749 175,479 Development costs and construction in progress 1,157,180 1,128,037 29,143 Leasehold improvements and equipment 127,534 126,659 875 Total 17,080,343 16,822,358 257,985 Less accumulated depreciation and amortization (3,248,078) (3,161,633) (86,445) Real estate, net 13,832,265 13,660,725 171,540 Cash and cash equivalents 1,067,568 1,198,477 (130,909) Restricted cash 198,672 176,204 22,468 Marketable securities 184,991 206,323 (21,332) Tenant and other receivables, net 110,477 109,998 479 Investments in partially owned entities 1,408,214 1,246,496 161,718 Real estate fund investments 554,426 513,973 40,453 Receivable arising from the straight-lining of rents, net 816,661 787,271 29,390 Deferred leasing and financing costs, net 478,507 475,158 3,349 Identified intangible assets, net 229,579 225,155 4,424 Assets related to discontinued operations 35,342 2,238,474 (2,203,132) Other assets 344,349 410,066 (65,717) Total assets $ $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Liabilities: Mortgages payable $ 8,316,793 $ 8,263,165 $ 53,628 Senior unsecured notes 847,332 1,347,159 (499,827) Revolving credit facility debt 400,000 - 400,000 Accounts payable and accrued expenses 432,970 447,745 (14,775) Deferred revenue 346,026 358,613 (12,587) Deferred compensation plan 121,530 117,284 4,246 Liabilities related to discontinued operations 11,354 1,511,362 (1,500,008) Other liabilities 436,608 375,830 60,778 Total liabilities 10,912,613 12,421,158 (1,508,545) Redeemable noncontrolling interests 1,304,790 1,337,780 (32,990) Vornado shareholders' equity 6,285,898 6,745,426 (459,528) Noncontrolling interests in consolidated subsidiaries 757,750 743,956 13,794 Total liabilities, redeemable noncontrolling interests and equity $ $ $ -14 - CAPITAL STRUCTURE (unaudited and in thousands, except per share amounts) Debt: March 31, 2015 Consolidated debt: Mortgages payable $ 8,316,793 Senior unsecured notes 847,332 $2.5 billion revolving credit facilities 400,000 9,564,125 Pro rata share of non-consolidated debt in partially owned entities (excluding $1,549,865 of Toys' debt) 2,407,285 Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas and 555 California Street) (474,213) Total debt 11,497,197 Perpetual Preferred: Shares/Units Par Value 5.00% Preferred Unit (D-16) (1 unit @ $1,000) 1,000 6.625% Series G Preferred Shares 8,000 $ 25.00 200,000 6.625% Series I Preferred Shares 10,800 25.00 270,000 6.875% Series J Preferred Shares 9,850 25.00 246,250 5.70% Series K Preferred Shares 12,000 25.00 300,000 5.40% Series L Preferred Shares 12,000 25.00 300,000 1,317,250 March 31, 2015 Converted Common Equity: Shares Share Price Common shares 188,273 $ 112.00 21,086,576 Class A units 10,759 112.00 1,205,008 Convertible share equivalents: Equity awards - unit equivalents 796 112.00 89,152 D-13 preferred units 417 112.00 46,704 G1-G4 units 71 112.00 7,952 Series A preferred shares 45 112.00 5,040 22,440,432 Total Market Capitalization $ -15 - DEBT ANALYSIS (unaudited and in thousands) As of March 31, 2015 Total Variable Fixed Weighted Weighted Weighted Average Average Average Amount Interest Rate Amount Interest Rate Amount Interest Rate Consolidated debt $ 9,564,125 3.91% $ 2,162,869 2.32% $ 7,401,256 4.37% Pro rata share of non-consolidated debt: Toys 1,549,865 8.31% 892,325 8.04% 657,540 8.68% All other 2,407,285 5.24% 318,935 1.74% 2,088,350 5.77% Total 13,521,275 4.65% 3,374,129 3.78% 10,147,146 4.94% Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas and 555 California Street) (474,213) (10,500) (463,713) Company's pro rata share of total debt $ 13,047,062 4.67% $ 3,363,629 3.79% $ 9,683,433 4.98% Senior Unsecured Notes Unencumbered EBITDA Due 2019 Due 2022 1Q 2015 Settlement Date 6/16/2014 12/7/2011 Annualized Principal Amount $ 450,000 $ 400,000 New York $ 383,016 Issue Price 99.619% 99.546% Washington, DC 164,004 Coupon 2.500% 5.000% Other 38,540 Effective economic interest rate 2.581% 5.057% Total $ 585,560 Ratings: Moody's Baa2 Baa2 S&P BBB BBB Fitch BBB BBB Maturity Date / Put Date 6/30/2019 1/15/2022 Debt Covenant Ratios: (1) Senior Unsecured Notes Revolving Credit Facilities Actual Required Due 2019 Due 2022 Required Actual Total Outstanding Debt / Total Assets (2) Less than 65% 43% 43% Less than 60% 30% Secured Debt / Total Assets Less than 50% 37% 37% Less than 50% 25% Interest Coverage Ratio (Annualized Combined EBITDA to Annualized Interest Expense) Greater than 1.50 2.84 2.84 N/A Fixed Charge Coverage N/A N/A Greater than 1.40 2.67 Unencumbered Assets / Unsecured Debt Greater than 150% 749% 749% N/A Unsecured Debt / Cap Value of Unencumbered Assets N/A N/A Less than 60% 10% Unencumbered Coverage Ratio N/A N/A Greater than 1.50 15.96 (1) Our debt covenant ratios are computed in accordance with the terms of our senior unsecured notes and revolving credit facilities, as applicable. The methodology used for these computations may differ significantly from similarly titled ratios of other companies. For additional information regarding the methodology used to compute these ratios, please see our filings with the SEC of our revolving credit facilities, senior debt indentures and applicable prospectuses and prospectus supplements. (2) Total assets includes EBITDA capped at 7.5% under the senior unsecured notes and 6.0% under the revolving credit facilities. -16 - DEBT MATURITIES (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total River House Apartments 04/15 5.43% $ 195,546 $ - $ - $ - $ - $ - $ 195,546 2200 / 2300 Clarendon Boulevard 05/15 L+75 0.93% 33,586 - 33,586 888 Seventh Avenue 01/16 5.71% - 318,554 - 318,554 510 5th Avenue 01/16 5.60% - 30,052 - 30,052 770 Broadway 03/16 5.65% - 353,000 - 353,000 Bowen Building 06/16 6.14% - 115,022 - 115,022 1730 M and 1150 17th Street 06/16 L+125 1.42% - 43,581 - 43,581 The Mart 12/16 5.57% - 550,000 - 550,000 350 Park Avenue 01/17 3.75% - - 293,544 - - - 293,544 100 West 33rd Street - office and retail 03/17 L+150 1.67% - - 325,000 - - - 325,000 2011 Crystal Drive 08/17 7.30% - - 77,249 - - - 77,249 220 20th Street 02/18 4.61% - - - 71,012 - - 71,012 River House Apartments 04/18 L+153 1.70% - - - 64,000 - - 64,000 828-850 Madison Avenue Retail Condominium 06/18 5.29% - - - 80,000 - - 80,000 $1.25 Billion unsecured revolving credit facility 06/18 L+115 0.00% - 33-00 Northern Blvd 10/18 4.43% - - - 62,000 - - 62,000 220 Central Park South 01/19 L+275 2.93% - 600,000 - 600,000 Senior unsecured notes due 2019 06/19 2.50% - 448,543 - 448,543 435 Seventh Avenue - retail 08/19 L+225 2.43% - 98,000 - 98,000 $1.25 Billion unsecured revolving credit facility 11/19 L+105 1.23% - 400,000 - 400,000 4 Union Square South - retail 11/19 L+215 2.32% - 119,385 - 119,385 Eleven Penn Plaza 12/20 3.95% - 450,000 450,000 Borgata Land 02/21 5.14% - 58,220 58,220 909 Third Avenue 05/21 3.91% - 350,000 350,000 West End 25 06/21 4.88% - 101,671 101,671 Universal Buildings 08/21 L+190 2.07% - 185,000 185,000 555 California Street 09/21 5.10% - 595,709 595,709 655 Fifth Avenue 10/21 L+140 1.57% - 140,000 140,000 Two Penn Plaza 12/21 3.99% - 575,000 575,000 Senior unsecured notes due 2022 01/22 5.00% - 398,789 398,789 Skyline Properties 02/22 2.97% - 678,000 678,000 1290 Avenue of the Americas 11/22 3.34% - 950,000 950,000 2121 Crystal Drive 03/23 5.51% - 145,851 145,851 666 Fifth Avenue Retail Condominium 03/23 3.61% - 390,000 390,000 2treet 08/24 3.97% - 148,237 148,237 See notes on the following page. -17 - DEBT MATURITIES (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total 1215 Clark Street, 200 12th Street & 251 18th Street 01/25 7.94% $ - $ - $ - $ - $ - $ 97,075 $ 97,075 Other properties Various 2.97% - 20,577 20,577 Purchase accounting valuation adjustments Various - - - (135) - 2,057 1,922 Total $ Weighted average rate 4.77% 5.54% 3.17% 4.11% 2.70% 3.90% 3.91% Fixed rate debt $ 195,546 $ 1,366,628 $ 370,793 $ 212,877 $ 448,543 $ 4,806,869 $ 7,401,256 Fixed weighted average rate expiring 5.43% 5.67% 4.49% 4.83% 2.50% 4.11% 4.37% Floating rate debt $ 33,586 $ 43,581 $ 325,000 $ 64,000 $ 1,217,385 $ 479,317 $ 2,162,869 Floating weighted average rate expiring 0.93% 1.42% 1.67% 1.70% 2.78% 1.85% 2.32% (1) Represents the extended maturity for certain loans in which we have the unilateral right to extend. (2) Pursuant to an existing swap agreement, $421,000 of the loan bears interest at a fixed rate of 4.78% through March 2018, and the balance of $154,000 floats through March 2018. The entire $575,000 will float thereafter for the duration of the loan. -18 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) As of March 31, 2015 Debt Percentage Company's Company's Asset Ownership at Carrying Pro rata 100% of Joint Venture Name Category March 31, 2015 Amount Share Joint Venture PREIT Associates REIT 8.1% $ 144,681 $ - $ - Alexander's, Inc. Office/Retail 32.4% 132,143 334,370 1,032,004 India real estate ventures Office/Land 4.1% to 36.5% 67,159 46,662 186,649 Urban Edge REIT 5.4% 25,206 - - Toys Retailer 32.6% - 1,549,865 4,754,178 Partially owned office buildings: 280 Park Avenue Office 50.0% 302,571 364,125 728,249 One Park Avenue Office 55.0% 139,007 139,659 253,926 650 Madison Avenue Office/Retail 20.1% 113,125 161,024 800,000 Rosslyn Plaza Office/Residential 43.7% to 50.4% 52,567 16,881 33,488 666 Fifth Avenue Office Condominium Office 49.5% 49,542 612,301 1,236,972 West 57th Street properties Office 50.0% 40,738 10,000 20,000 330 Madison Avenue Office 25.0% 30,134 37,500 150,000 Warner Building Office 55.0% 21,577 160,985 292,700 Fairfax Square Office 20.0% 5,927 18,000 90,000 1101 17th Street Office 55.0% (3,562) 17,050 31,000 825 Seventh Avenue Office 50.0% 1,397 10,250 20,500 Other partially owned office buildings Office Various 13,051 17,465 50,150 Other investments: Independence Plaza Residential 50.1% 151,034 275,550 550,000 Monmouth Mall Retail 50.0% 5,869 77,229 154,457 Other investments Various Various 116,048 108,234 773,182 $ 1,408,214 $ 3,957,150 $ 11,157,455 (1) Because we file our Form 10-Q prior to PREIT and UE's 10-Q filings, we account for these investments on a one-quarter lag basis and accordingly, we will report our pro rata share of debt of these entities beginning in the second quarter of 2015. -19 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) Percentage Our Share of Net Income (Loss) for the Our Share of EBITDA for the Ownership at Three Months Ended March 31, Three Months Ended March 31, Joint Venture Name March 31, 2015 New York: 666 Fifth Avenue Office Condominium 49.5% $ (8,574) $ 2,005 $ 5,786 $ 7,395 Alexander's, Inc. 32.4% 5,594 4,759 10,407 10,430 West 57th Street properties (partially under development) 50.0% (2,219) (2,599) 84 490 Independence Plaza 50.1% (2,049) (2,064) 4,659 4,336 330 Madison Avenue 25.0% 1,464 1,345 2,522 2,267 825 Seventh Avenue 50.0% 707 475 833 768 One Park Avenue 55.0% 573 98 4,870 1,870 280 Park Avenue (partially under development) 50.0% (566) (51) 5,589 5,262 650 Madison Avenue 20.1% (544) (2,090) 2,969 2,917 Other Various (49) (312) 1,041 680 (5,663) 1,566 38,760 36,415 Washington, DC: 1101 17th Street 55.0% 2,317 286 715 597 Warner Building 55.0% (1,871) (1,486) 2,215 2,259 Rosslyn Plaza 43.7% to 50.4% (737) (572) 1,080 1,656 Fairfax Square 20.0% 16 33 460 598 Other Various 406 473 1,313 1,375 131 (1,266) 5,783 6,485 Other: Alexander's corporate fee income 32.4% 2,097 1,626 2,097 1,626 Toys 32.6% 1,454 1,847 1,454 85,397 Urban Edge (1) 5.4% 584 - 584 - Monmouth Mall 50.0% 318 517 2,239 2,391 India real estate ventures 4.1% to 36.5% (109) (137) 1,841 1,824 Other Various (1,217) (2,174) 6,201 6,321 3,127 1,679 14,416 97,559 $ (2,405) $ 1,979 $ 58,959 $ 140,459 (1) Represents fees earned pursuant to our transitional services agreement with UE. -20 - SQUARE FOOTAGE in service (unaudited and square feet in thousands) Owned by Company Total Portfolio Total Office Retail Showroom Other Segment: New York: Office 20,695 17,363 17,180 - 183 - Retail 2,474 2,201 - 2,201 - - Alexander's (32.4% interest) 2,178 706 287 419 - - Hotel Pennsylvania 1,400 1,400 - - - 1,400 Residential (1,654 units) 1,521 761 - - - 761 28,268 22,431 17,467 2,620 183 2,161 Washington, DC: Office, excluding the Skyline Properties 13,457 11,083 10,267 816 - - Skyline Properties 2,648 2,648 2,599 49 - - Total Office 16,105 13,731 12,866 865 - - Residential (2,414 units) 2,597 2,455 - - - 2,455 Other 384 384 - 9 - 375 19,086 16,570 12,866 874 - 2,830 Other: The Mart 3,587 3,578 1,687 99 1,792 - 555 California Street (70% interest) 1,802 1,261 1,168 93 - - 85 Tenth Avenue (49.9% effective interest) 614 306 287 19 - - Other Properties 2,135 1,174 - 1,174 - - 8,138 6,319 3,142 1,385 1,792 - Total square feet at March 31, 2015 55,492 45,320 33,475 4,879 1,975 4,991 Total square feet at December 31, 2014 54,830 44,745 32,922 4,859 1,971 4,993 Number of Number of Parking Garages (not included above): Square Feet Garages Spaces New York 1,702 11 4,980 Washington, DC 8,928 56 29,628 The Mart 558 4 1,664 555 California Street 168 1 453 Total at March 31, 2015 11,356 72 36,725 -21 - TOP 30 TENANTS (unaudited) Annualized % of 2015 Square Revenues Annualized Tenants Footage (in thousands) Revenues U.S. Government 4,574,818 $ 162,043 6.7% IPG and affiliates 754,979 42,676 1.8% Bank of America 642,570 40,737 1.7% AXA Equitable Life Insurance 422,934 37,228 1.5% Macy's 665,433 36,094 1.5% Amazon.com 470,143 32,157 1.3% Neuberger Berman Group LLC 411,894 31,011 1.3% Forever 21 165,388 28,348 1.2% McGraw-Hill Companies, Inc. 479,557 27,505 1.1% Ziff Brothers Investments, Inc. 287,030 26,931 1.1% New York Stock Exchange 381,425 24,987 1.0% J. Crew 389,968 24,723 1.0% Madison Square Garden 393,299 24,683 1.0% Topshop 94,349 21,159 0.9% Motorola Mobility (guaranteed by Google) 607,872 20,222 0.8% Fast Retailing (Uniqlo) 90,732 20,138 0.8% AOL 233,264 19,670 0.8% AMC Networks, Inc. 283,745 18,842 0.8% Hollister 21,741 17,566 0.7% JCPenney 154,038 17,052 0.7% Bryan Cave LLP 213,946 16,117 0.7% Family Health International 340,605 15,738 0.6% Cushman & Wakefield 166,287 15,077 0.6% Lockheed Martin 328,919 14,783 0.6% New York & Co 197,154 12,930 0.5% Sears Holding Company (Kmart Corporation and Sears Corporation) 286,705 12,184 0.5% Information Builders, Inc. 243,486 12,100 0.5% Hennes & Mauritz 42,769 11,500 0.5% Fitzpatrick Cella Harper 130,424 11,444 0.5% Ferragamo 57,481 10,756 0.4% -22 - LEASE EXPIRATIONS NEW YORK SEGMENT (unaudited) Our share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 46,000 $ 2,247,000 $ 48.86 0.2% Second Quarter 2015 300,000 18,007,000 60.02 1.8% Third Quarter 2015 228,000 17,000,000 74.56 1.7% Fourth Quarter 2015 153,000 10,489,000 68.55 1.0% Total 2015 681,000 45,496,000 66.81 4.4% First Quarter 2016 254,000 13,916,000 54.79 1.4% Remaining 2016 1,089,000 71,733,000 65.87 7.0% 2017 887,000 51,712,000 58.30 5.0% 2018 1,028,000 76,914,000 74.82 7.5% 2019 983,000 66,403,000 67.55 6.5% 2020 1,577,000 92,112,000 58.41 9.0% 2021 1,021,000 65,734,000 64.38 6.4% 2022 854,000 50,930,000 59.64 5.0% 2023 1,603,000 111,586,000 69.61 10.9% 2024 1,205,000 87,447,000 72.57 8.5% Retail: Month to Month 15,000 $ 1,843,000 $ 122.88 0.5% Second Quarter 2015 9,000 1,506,000 167.30 0.4% Third Quarter 2015 31,000 2,636,000 85.04 0.8% Fourth Quarter 2015 10,000 1,497,000 149.68 0.4% Total 2015 50,000 5,639,000 112.78 1.6% First Quarter 2016 58,000 14,170,000 244.30 4.1% Remaining 2016 39,000 12,781,000 327.71 3.7% 2017 15,000 3,467,000 231.12 1.0% 2018 161,000 39,123,000 243.00 11.4% 2019 120,000 31,346,000 261.22 9.2% 2020 63,000 9,722,000 154.32 2.8% 2021 38,000 7,427,000 195.46 2.2% 2022 31,000 3,891,000 125.52 1.1% 2023 81,000 18,721,000 231.13 5.5% 2024 171,000 56,874,000 332.59 16.6% -23 - LEASE EXPIRATIONS WASHINGTON, DC SEGMENT (unaudited) Our share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 244,000 $ 8,371,000 $ 34.36 1.9% Second Quarter 2015 211,000 10,499,000 49.84 2.4% Third Quarter 2015 325,000 13,361,000 41.05 3.0% Fourth Quarter 2015 661,000 26,271,000 39.77 5.9% Total 2015 1,197,000 50,131,000 41.89 11.2% First Quarter 2016 589,000 23,031,000 39.11 5.2% Remaining 2016 606,000 28,230,000 46.60 6.3% 2017 621,000 25,541,000 41.12 5.7% 2018 992,000 44,067,000 44.42 9.9% 2019 1,520,000 64,076,000 42.14 14.4% 2020 867,000 41,301,000 47.64 9.3% 2021 569,000 25,967,000 45.63 5.8% 2022 990,000 43,140,000 43.59 9.7% 2023 178,000 8,231,000 46.20 1.8% 2024 385,000 15,276,000 39.63 3.4% - 24 - LEASING ACTIVITY (unaudited) The leasing activity presented below is based on leases signed during the period and is not intended to coincide with the commencement of rental revenue in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Tenant improvements and leasing commissions presented below are based on square feet leased during the period. Second generation relet space represents square footage that has not been vacant for more than nine months. New York Washington, DC (square feet in thousands) Office Street Retail Office Quarter Ended March 31, 2015 Total square feet leased 553 7 754 Our share of square feet leased: 417 7 696 Initial rent (1) $ 77.85 $ 362.96 $ 35.06 Weighted average lease term (years) 8.7 12.2 11.1 Second generation relet space: Square feet 263 3 505 Cash basis: Initial rent (1) $ 74.67 $ 302.30 $ 33.30 Prior escalated rent $ 63.78 $ 258.75 $ 40.39 Percentage increase (decrease) 17.1% 16.8% (17.6%) GAAP basis: Straight-line rent (2) $ 71.14 $ 330.95 $ 31.13 Prior straight-line rent $ 60.16 $ 241.36 $ 37.51 Percentage increase (decrease) 18.2% 37.1% (17.0%) Tenant improvements and leasing commissions: Per square foot $ 74.72 $ 296.70 $ 84.37 Per square foot per annum $ 8.59 $ 24.32 $ 7.60 Percentage of initial rent 11.0% 6.7% 21.7% (1) Represents the cash basis weighted average starting rent per square foot, which is generally indicative of market rents. Most leases include free rent and periodic step-ups in rent which are not included in the initial cash basis rent per square foot but are included in the GAAP basis straight-line rent per square foot. (2) Represents the GAAP basis weighted average rent per square foot that is recognized over the term of the respective leases, and includes the effect of free rent and periodic step-ups in rent. (3) Excluding 371 square feet of leasing activity with the U.S. Marshals Service (of which 293 square feet are second generation relet space), our initial rent and prior escalated rent on a cash basis was $35.11 and $35.26 per square foot, respectively (0.4% decrease), and our initial rent and prior escalated rent on a GAAP basis was $32.72 and $33.77 per square foot, respectively (3.1% decrease). -25 - OCCUPANCY, SAME STORE EBITDA AND RESIDENTIAL STATISTICS (unaudited) Occupancy and Same Store EBITDA: New York Washington, DC (1) Occupancy rate at: March 31, 2015 97.3% 84.2% December 31, 2014 96.9% 83.8% March 31, 2014 97.0% 83.3% Same store EBITDA % increase (decrease): Three months ended March 31, 2015 vs. March 31, 2014 3.2% (0.2%) Three months ended March 31, 2015 vs. December 31, 2014 (4.3%) 2.4% Cash basis same store EBITDA % increase (decrease): Three months ended March 31, 2015 vs. March 31, 2014 5.5% (5.5%) Three months ended March 31, 2015 vs. December 31, 2014 (3.9%) (0.8%) (1) The total office occupancy rates for the Washington, DC segment were as follows: March 31, 2015 81.5% December 31, 2014 80.9% March 31, 2014 80.5% (2) Excluding Hotel Pennsylvania, same store EBITDA increased by 3.8% and by 6.1% on a cash basis. (3) Excluding Hotel Pennsylvania, same store EBITDA increased by 1.5% and by 2.6% on a cash basis. Residential Statistics: Average Monthly Number of Units Occupancy Rate Rent Per Unit New York: March 31, 2015 1,654 96.1% $ 3,251 December 31, 2014 1,654 95.2% $ 3,163 March 31, 2014 1,655 96.2% $ 2,858 Washington, DC: March 31, 2015 2,414 97.1% $ 2,060 December 31, 2014 2,414 97.4% $ 2,078 March 31, 2014 2,414 96.8% $ 2,102 -26 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS CONSOLIDATED (unaudited and in thousands) Three Months Ended Year Ended December 31, Capital expenditures (accrual basis): March 31, 2015 Expenditures to maintain assets $ 20,935 $ 107,728 $ 73,130 Tenant improvements 50,900 205,037 120,139 Leasing commissions 8,281 79,636 51,476 Non-recurring capital expenditures 35,987 122,330 49,441 Total capital expenditures and leasing commissions (accrual basis) 116,103 514,731 294,186 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 40,209 140,490 155,035 Expenditures to be made in future periods for the current period (88,136) (313,746) (150,067) Total capital expenditures and leasing commissions (cash basis) $ 68,176 $ 341,475 $ 299,154 Our share of square feet leased 1,120 5,204 3,537 Tenant improvements and leasing commissions per square foot per annum $ 8.04 $ 6.53 $ 5.55 Percentage of initial rent 15.2% 10.3% 9.3% Development and redevelopment expenditures: 220 Central Park South $ 20,277 $ 78,059 $ 243,687 Springfield Towne Center 14,478 127,467 68,716 The Bartlett 13,791 38,163 6,289 330 West 34th Street 11,902 41,592 6,832 Marriott Marquis Times Square - retail and signage 10,651 112,390 40,356 90 Park Avenue 5,173 8,910 - Wayne Towne Center 2,362 19,740 4,927 Penn Plaza 1,163 4,009 731 2221 South Clark Street 1,127 3,481 283 608 Fifth Avenue 809 20,377 3,492 7 West 34th Street 506 11,555 - Other 5,813 78,444 94,104 $ 88,052 $ 544,187 $ 469,417 -27 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS NEW YORK SEGMENT (unaudited and in thousands) Three Months Ended Year Ended December 31, Capital expenditures (accrual basis): March 31, 2015 Expenditures to maintain assets $ 12,810 $ 48,518 $ 34,553 Tenant improvements 9,762 143,007 87,275 Leasing commissions 3,744 66,369 39,348 Non-recurring capital expenditures 19,774 64,423 11,579 Total capital expenditures and leasing commissions (accrual basis) 46,090 322,317 172,755 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 26,220 67,577 56,345 Expenditures to be made in future periods for the current period (28,594) (205,258) (91,107) Total capital expenditures and leasing commissions (cash basis) $ 43,716 $ 184,636 $ 137,993 Our share of square feet leased 424 3,530 2,145 Tenant improvements and leasing commissions per square foot per annum $ 8.95 $ 6.82 $ 5.89 Percentage of initial rent 10.8% 9.1% 8.1% Development and redevelopment expenditures: 330 West 34th Street $ 11,902 $ 41,592 $ 6,832 Marriott Marquis Times Square - retail and signage 10,651 112,390 40,356 90 Park Avenue 5,173 8,910 - Penn Plaza 1,163 4,009 731 608 Fifth Avenue 809 20,377 3,492 7 West 34th Street 506 11,555 - Other 939 14,973 34,574 $ 31,143 $ 213,806 $ 85,985 -28 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS WASHINGTON, DC SEGMENT (unaudited and in thousands) Three Months Ended Year Ended December 31, Capital expenditures (accrual basis): March 31, 2015 Expenditures to maintain assets $ 1,986 $ 23,425 $ 22,165 Tenant improvements 37,011 37,842 6,976 Leasing commissions 3,748 5,857 4,389 Non-recurring capital expenditures 16,129 37,798 37,342 Total capital expenditures and leasing commissions (accrual basis) 58,874 104,922 70,872 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 6,924 45,084 26,075 Expenditures to be made in future periods for the current period (54,612) (63,283) (36,702) Total capital expenditures and leasing commissions (cash basis) $ 11,186 $ 86,723 $ 60,245 Our share of square feet leased 696 1,674 1,392 Tenant improvements and leasing commissions per square foot per annum $ 7.60 $ 5.70 $ 4.75 Percentage of initial rent 21.7% 14.8% 11.9% Development and redevelopment expenditures: The Bartlett $ 13,791 $ 38,163 $ 6,289 2221 South Clark Street 1,127 3,481 283 Other 4,628 42,001 35,129 $ 19,546 $ 83,645 $ 41,701 -29 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS OTHER (unaudited and in thousands) Three Months Ended Year Ended December 31, Capital expenditures (accrual basis): March 31, 2015 Expenditures to maintain assets $ 6,139 $ 35,785 $ 16,412 Tenant improvements 4,127 24,188 25,888 Leasing commissions 789 7,410 7,739 Non-recurring capital expenditures 84 20,109 520 Total capital expenditures and leasing commissions (accrual basis) 11,139 87,492 50,559 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 7,065 27,829 72,615 Expenditures to be made in future periods for the current period (4,930) (45,205) (22,258) Total capital expenditures and leasing commissions (cash basis) $ 13,274 $ 70,116 $ 100,916 Development and redevelopment expenditures: 220 Central Park South $ 20,277 $ 78,059 $ 243,687 Springfield Town Center 14,478 127,467 68,716 Wayne Towne Center 2,362 19,740 4,927 Other 246 21,470 24,401 $ 37,363 $ 246,736 $ 341,731 -30 - DEVELOPMENT COSTS AND CONSTRUCTION IN PROGRESS (unaudited and in thousands, except square feet) Zoning Square Feet At March 31, 2015 Development Projects Total Development Costs Expended Land and Acquisition Costs New York: 220 Central Park South - Residential Condominiums 472,000 $ 626,620 $ 130,230 $ 496,390 1535 Broadway - Marriott Marquis - Retail 109,000 224,876 81,069 143,807 Other 83,745 83,745 - Total New York 935,241 295,044 640,197 Washington, DC: The Bartlett - Rental Residential / Retail 618,000 108,097 66,797 41,300 Other 108,444 108,444 - Total Washington, DC 216,541 175,241 41,300 Other Projects 5,398 5,398 - Total Amount on the Balance Sheet $ $ $ Zoning Square Feet Total Undeveloped Land Washington, DC: 1900 Crystal Drive 712,000 $ 35,382 Metropolitan Park 6,7 & 8 - Rental Residential (1,403 Units) / Retail 1,144,000 84,228 PenPlace - Office / Hotel (300 Units) 1,381,000 71,147 223 23rd Street - Office / Rental Residential (353 Units) 937,000 15,847 Square 649 675,000 19,823 Total $ 226,427 -31 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK: Penn Plaza: One Penn Plaza Cisco, MWB Leasing, Parsons Brinkerhoff, (ground leased through 2098) United Health Care, United States Customs Department, -Office 100.0% 96.5% $ 58.43 2,252,000 2,252,000 - URS Corporation Group Consulting, Lion Resources -Retail 100.0% 99.6% 122.40 272,000 272,000 - Bank of America, Kmart Corporation 100.0% 96.8% 65.32 2,524,000 2,524,000 - $ - Two Penn Plaza EMC, Forest Electric, Information Builders, Inc., -Office 100.0% 99.9% 54.58 1,569,000 1,569,000 - Madison Square Garden, McGraw-Hill Companies, Inc. -Retail 100.0% 38.4% 191.30 50,000 50,000 - Chase Manhattan Bank 100.0% 98.0% 58.81 1,619,000 1,619,000 - 575,000 Eleven Penn Plaza -Office 100.0% 99.6% 58.00 1,133,000 1,133,000 - Macy's, Madison Square Garden, AMC Networks, Inc. -Retail 100.0% 93.1% 179.09 17,000 17,000 - PNC Bank National Association 100.0% 99.5% 59.79 1,150,000 1,150,000 - 450,000 100 West 33rd Street -Office 100.0% 99.5% 55.29 851,000 851,000 - 223,242 IPG and affiliates, Rocket Fuel Manhattan Mall -Retail 100.0% 87.8% 133.25 256,000 256,000 - 101,758 JCPenney, Aeropostale, Express 330 West 34th Street (ground leased through 2148 - 34.8% ownership interest in the land) Deutsch, Inc. (lease not commenced), -Office 100.0% 100.0% 53.52 669,000 382,000 287,000 New York & Co., Yodle, Inc. -Retail 100.0% - - 13,000 - 13,000 100.0% 100.0% 53.52 682,000 382,000 300,000 50,150 435 Seventh Avenue -Retail 100.0% 100.0% 268.88 43,000 43,000 - 98,000 Hennes & Mauritz 7 West 34th Street -Office 100.0% 100.0% 62.80 456,000 456,000 - Amazon -Retail 100.0% 100.0% 306.71 21,000 21,000 - Mango NY Inc., Amazon (lease not commenced) 100.0% 100.0% 73.54 477,000 477,000 - - 484 Eighth Avenue -Retail 100.0% - - 16,000 16,000 - - 431 Seventh Avenue -Retail 100.0% 100.0% 224.12 10,000 10,000 - - 488 Eighth Avenue -Retail 100.0% 100.0% 73.20 6,000 6,000 - - 267 West 34th Street -Retail 100.0% 100.0% 165.31 6,000 6,000 - - 138-142 West 32nd Street -Retail 100.0% 100.0% 92.69 5,000 5,000 - - Total Penn Plaza 7,645,000 7,345,000 300,000 1,498,150 -32 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Midtown East: 909 Third Avenue IPG and affiliates, Forest Laboratories, Geller & Company, (ground leased through 2063) Morrison Cohen LLP, Robeco USA Inc., -Office 100.0% 100.0% $ 57.04 1,343,000 1,343,000 - $ 350,000 United States Post Office, The Procter & Gamble Distributing LLC 150 East 58th Street Castle Harlan, Tournesol Realty LLC. (Peter Marino), -Office 100.0% 98.2% 67.25 541,000 541,000 - Various showroom tenants -Retail 100.0% 100.0% 171.69 2,000 2,000 - 100.0% 98.2% 67.63 543,000 543,000 - - 715 Lexington -Retail 100.0% 100.0% 252.72 23,000 23,000 - - New York & Company, Zales 966 Third Avenue -Retail 100.0% 100.0% 88.30 7,000 7,000 - - McDonald's 968 Third Avenue -Retail 50.0% 100.0% 246.47 6,000 6,000 - - Capital One Financial Corporation Total Midtown East 1,922,000 1,922,000 - 350,000 Midtown West: 888 Seventh Avenue (ground leased through 2067) Soros Fund, TPG-Axon Capital, -Office 100.0% 96.3% 85.71 865,000 865,000 - Vornado Executive Headquarters -Retail 100.0% 100.0% 201.62 15,000 15,000 - Redeye Grill L.P. 100.0% 96.4% 87.68 880,000 880,000 - 318,554 57th Street - 5 buildings -Office 50.0% 99.2% 52.82 132,000 80,000 52,000 Various -Retail 50.0% 99.3% 119.83 56,000 22,000 34,000 50.0% 99.2% 72.78 188,000 102,000 86,000 20,000 825 Seventh Avenue -Office 50.0% 100.0% 74.64 165,000 165,000 - Young & Rubicam -Retail 100.0% 100.0% 293.05 4,000 4,000 - Lindy's 51.2% 100.0% 79.81 169,000 169,000 - 20,500 Total Midtown West 1,237,000 1,151,000 86,000 359,054 Park Avenue: 280 Park Avenue Cohen & Steers Inc., Franklin Templeton Co. LLC (lease not commenced), -Office 50.0% 100.0% 94.25 1,235,000 990,000 245,000 New Advisory L.P., Investcorp International Inc. -Retail 50.0% 100.0% 218.76 31,000 7,000 24,000 Scottrade Inc., Starbucks 50.0% 100.0% 97.30 1,266,000 997,000 269,000 728,249 350 Park Avenue Kissinger Associates Inc., Ziff Brothers Investment Inc., -Office 100.0% 100.0% 92.56 553,000 553,000 - MFA Financial Inc., M&T Bank -Retail 100.0% 100.0% 205.57 17,000 17,000 - Fidelity Investment, AT&T Wireless, Valley National Bank 100.0% 100.0% 95.93 570,000 570,000 - 293,544 Total Park Avenue 1,836,000 1,567,000 269,000 1,021,793 -33 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Grand Central: 90 Park Avenue Alston & Bird, Amster, Rothstein & Ebenstein, Capital One, First Manhattan Consulting, -Office 100.0% 97.1% $ 69.96 922,000 922,000 - Factset Research Systems Inc., Foley & Lardner -Retail 100.0% 100.0% 115.82 26,000 26,000 - Citibank 100.0% 97.2% 71.22 948,000 948,000 - $ - 330 Madison Avenue Guggenheim Partners LLC, HSBC Bank AFS, -Office 25.0% 100.0% 67.90 806,000 806,000 - Jones Lang LaSalle Inc., Wells Fargo -Retail 25.0% 100.0% 280.98 34,000 34,000 - Ann Taylor Retail Inc., Citibank 25.0% 100.0% 76.52 840,000 840,000 - 150,000 510 Fifth Avenue -Retail 100.0% 90.6% 141.38 65,000 65,000 - 30,052 Joe Fresh Total Grand Central 1,853,000 1,853,000 - 180,052 Madison/Fifth: 640 Fifth Avenue Fidelity Investments, Owl Creek Asset Management LP, -Office 100.0% 87.6% 81.78 264,000 264,000 - Stifel Financial Corp. -Retail 100.0% 100.0% 187.38 63,000 63,000 - Citibank 100.0% 90.0% 102.12 327,000 327,000 - - 666 Fifth Avenue Fulbright & Jaworski, Colliers International NY LLC, -Office (Office Condo) 49.5% 76.3% 74.75 1,368,000 1,368,000 - 1,236,972 Integrated Holding Group, Vinson & Elkins LLP -Retail (Office Condo) 49.5% 100.0% 162.65 46,000 46,000 - - HSBC Bank USA, Citibank -Retail (Retail Condo) 100.0% 100.0% 370.26 114,000 114,000 - 390,000 Uniqlo, Hollister, Swatch 78.7% 99.44 1,528,000 1,528,000 - 1,626,972 595 Madison Avenue Beauvais Carpets, Levin Capital Strategies LP, -Office 100.0% 98.6% 73.15 292,000 292,000 - Cosmetech Mably Int'l LLC. -Retail 100.0% 100.0% 778.99 30,000 30,000 - Coach, Prada 100.0% 98.7% 138.91 322,000 322,000 - - 650 Madison Avenue -Office 20.1% 86.2% 103.49 524,000 524,000 - Memorial Sloan Kettering Cancer Center, Polo Ralph Lauren -Retail 20.1% 100.0% 266.43 71,000 71,000 - Crate & Barrel 20.1% 87.9% 122.94 595,000 595,000 - 800,000 689 Fifth Avenue -Office 100.0% 100.0% 70.23 82,000 82,000 - Yamaha Artist Services Inc., Brunello Cucinelli USA, Inc. -Retail 100.0% 100.0% 724.55 17,000 17,000 - MAC Cosmetics, Massimo Dutti 100.0% 100.0% 182.59 99,000 99,000 - - 655 Fifth Avenue -Retail 92.5% 100.0% 189.00 57,000 57,000 - 140,000 Ferragamo 697-703 5th Avenue (St. Regis) -Retail 74.3% 100.0% 355.83 25,000 25,000 - - Bottega Veneta, DeBeers Diamond Jewelers Total Madison/Fifth 2,953,000 2,953,000 - 2,566,972 -34 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Midtown South: 770 Broadway -Office 100.0% 100.0% $ 70.92 988,000 988,000 - AOL, J. Crew, Facebook, Structure Tone -Retail 100.0% 100.0% 49.80 168,000 168,000 - Ann Taylor Retail Inc., Bank of America, Kmart Corporation 100.0% 100.0% 67.85 1,156,000 1,156,000 - $ 353,000 One Park Avenue -Office 55.0% 96.5% 45.32 868,000 868,000 - New York University, Public Service Mutual Insurance -Retail 55.0% 100.0% 61.65 79,000 79,000 - Bank of Baroda, Citibank, Equinox, Men's Wearhouse 55.0% 96.8% 46.68 947,000 947,000 - 253,926 4 Union Square South -Retail 100.0% 100.0% 94.88 206,000 206,000 - 119,386 Burlington Coat Factory, Whole Foods Market, DSW, Forever 21 692 Broadway -Retail 100.0% 100.0% 70.41 35,000 35,000 - - Equinox, Major League Baseball Total Midtown South 2,344,000 2,344,000 - 726,312 Rockefeller Center: 1290 Avenue of the Americas AXA Equitable Life Insurance, Hachette Book Group Inc., Bryan Cave LLP, Neuberger Berman, SSB Realty LLC, Warner Music Group, Cushman & Wakefield, Fitzpatrick, -Office 70.0% 97.8% 75.88 2,029,000 2,029,000 - Cella, Harper & Scinto, Columbia University -Retail 70.0% 100.0% 161.16 79,000 79,000 - Duane Reade, JPMorgan Chase Bank, Sovereign Bank 70.0% 97.8% 79.08 2,108,000 2,108,000 - 950,000 608 Fifth Avenue (ground leased through 2033) -Office 100.0% 93.9% 57.02 81,000 81,000 - -Retail 100.0% 100.0% 419.77 44,000 44,000 - Topshop 100.0% 96.1% 184.71 125,000 125,000 - - Total Rockefeller Center 2,233,000 2,233,000 - 950,000 Wall Street/Downtown: 20 Broad Street (ground leased through 2081) -Office 100.0% 99.3% 58.54 473,000 473,000 - - New York Stock Exchange 40 Fulton Street -Office 100.0% 99.0% 37.09 244,000 244,000 - Market News International Inc., Sapient Corp. -Retail 100.0% 100.0% 97.78 5,000 5,000 - TD Bank 100.0% 99.0% 38.31 249,000 249,000 - - Total Wall Street/Downtown 722,000 722,000 - - -35 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Soho: 478-486 Broadway - 2 buildings -Retail 100.0% 100.0% $ 152.59 85,000 85,000 - $ - Topshop, Madewell, J. Crew 443 Broadway -Retail 100.0% 100.0% 128.40 16,000 16,000 - - Necessary Clothing 304 Canal Street -Retail 100.0% - - 14,000 - 14,000 - 334 Canal Street -Retail 100.0% 100.0% - 15,000 11,000 4,000 - 155 Spring Street -Retail 100.0% 98.5% 79.89 49,000 49,000 - - Sigrid Olsen 148 Spring Street -Retail 100.0% 100.0% 130.00 7,000 7,000 - - 150 Spring Street -Retail 100.0% 100.0% 242.15 7,000 7,000 - - Sandro Total Soho 193,000 175,000 18,000 - Times Square: 1540 Broadway Forever 21, Planet Hollywood, Disney, Sunglass Hut, -Retail 100.0% 100.0% 217.02 160,000 160,000 - - MAC Cosmetics, U.S. Polo 1535 Broadway (Marriott Marquis - retail and signage) (ground and building leased through 2032) -Retail 100.0% 100.0% 2,147.66 47,000 5,000 42,000 T-Mobile, Invicta -Theatre 100.0% 100.0% 13.05 62,000 62,000 - Nederlander-Marquis Theatre 100.0% 100.0% 172.35 109,000 67,000 42,000 - Total Times Square 269,000 227,000 42,000 - Upper East Side: 828-850 Madison Avenue -Retail 100.0% 100.0% 576.73 18,000 18,000 - 80,000 Gucci, Chloe, Cartier, Cho Cheng, Christofle Silver Inc. 677-679 Madison Avenue -Retail 100.0% 100.0% 452.65 8,000 8,000 - - Berluti 40 East 66th Street -Retail 100.0% 100.0% 881.63 11,000 11,000 - - John Varvatos, Nespresso USA, J. Crew 1131 Third Avenue -Retail 100.0% 85.9% 109.09 22,000 22,000 - - Nike, Boom Fitness Total Upper East Side 59,000 59,000 - 80,000 -36 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Long Island City: 33-00 Northern Boulevard -Office 100.0% 95.5% $ 29.19 445,000 445,000 - $ 61,865 City of New York (HRA), NYC Transit Authority New Jersey: Paramus -Office 100.0% 96.1% 21.41 129,000 129,000 - - Vornado's Administrative Headquarters Washington D.C.: 3treet -Retail 100.0% 100.0% 61.44 44,000 44,000 - - Nike, Barneys New York Office: Total 96.5% $ $ Vornado's Ownership Interest 97.3% $ $ New York Retail: Total 96.3% $ $ Vornado's Ownership Interest 96.0% $ $ -37 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): ALEXANDER'S, INC.: New York: 731 Lexington Avenue, Manhattan -Office 32.4% 100.0% $ 100.42 885,000 885,000 - $ 300,000 Bloomberg -Retail 32.4% 100.0% 177.67 174,000 174,000 - 320,000 Hennes & Mauritz, The Home Depot, The Container Store 32.4% 100.0% 112.09 1,059,000 1,059,000 - 620,000 Rego Park I, Queens (4.8 acres) 32.4% 100.0% 37.97 343,000 343,000 - 78,246 Sears, Burlington Coat Factory, Bed Bath & Beyond, Marshalls Rego Park II (adjacent to Rego Park I), Queens (6.6 acres) 32.4% 98.9% 43.39 609,000 609,000 - 265,758 Century 21, Costco, Kohl's, TJ Maxx, Toys "R" Us Flushing, Queens (4) (1.0 acre) 32.4% 100.0% 16.53 167,000 167,000 - - New World Mall LLC New Jersey: Paramus, New Jersey (30.3 acres ground leased to IKEA 32.4% 100.0% - 68,000 IKEA (ground lessee) through 2041) Property under Development: Rego Park II Apartment Tower, Queens, NY 32.4% - - 255,000 - 255,000 - Property to be Developed: Rego Park III (adjacent to Rego Park II), 32.4% - Queens, NY (3.4 acres) Total Alexander's 99.7% 73.71 2,433,000 2,178,000 255,000 1,032,004 Hotel Pennsylvania: -Hotel (1,700 Keys) 100.0% - - 1,400,000 1,400,000 - - Residential: 50-70 W 93rd Street (326 units) 49.9% 97.8% - 283,000 283,000 - 65,000 Independence Plaza, Tribeca (1,328 units) -Residential 50.1% 95.6% - 1,187,000 1,187,000 - -Retail 50.1% 80.3% 30.64 51,000 51,000 - Duane Reade, Food Emporium 1,238,000 1,238,000 - 550,000 Total Residential 96.1% 1,521,000 1,521,000 - 615,000 Total New York 96.8% $ $ Vornado's Ownership Interest 97.3% $ $ Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. Excludes US Post Office leased through 2038 (including four five-year renewal options) for which the annual escalated rent is $11.27 PSF. 75,000 square feet is leased from the office condo. Leased by Alexander's through January 2037. -38 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants WASHINGTON, DC: Crystal City: 2011-2451 Crystal Drive - 5 buildings 100.0% 89.1% $ 43.63 2,321,000 2,321,000 - $ 223,099 General Services Administration, Lockheed Martin, Finmeccanica, Conservation International, Smithsonian Institution, Natl. Consumer Coop. Bank, Council on Foundations, Vornado / Charles E. Smith Headquarters, KBR, Scitor Corp., Food Marketing Institute, American Diabetes Association S. Clark Street / 12th Street - 5 buildings 100.0% 83.3% 37.59 1,540,000 1,540,000 - 58,498 General Services Administration, L-3 Communications, The Int'l Justice Mission, Management Systems International 1550-1750 Crystal Drive / 100.0% 81.5% 40.58 1,484,000 1,484,000 - 40,634 General Services Administration, 241-251 18th Street - 4 buildings Alion Science & Technologies, Booz Allen, Arete Associates, Battelle Memorial Institute 1800, 1851 and 1901 South Bell Street 100.0% 91.6% 40.32 869,000 506,000 363,000 * - General Services Administration, Lockheed Martin - 3 buildings 2100 / 2200 Crystal Drive - 2 buildings 100.0% 100.0% 33.52 529,000 529,000 - - General Services Administration, Public Broadcasting Service 223 23rd Street / 2221 South Clark Street 100.0% - - 316,000 - 316,000 - WeWork - 2 buildings 2001 Jefferson Davis Highway 100.0% 63.6% 36.14 162,000 162,000 - - Institute for the Psychology Sciences, VT Aepco, Inc. Crystal City Shops at 2100 100.0% 96.0% 25.87 80,000 80,000 - - Various Crystal Drive Retail 100.0% 100.0% 46.64 57,000 57,000 - - Various Total Crystal City 100.0% 86.7% 40.09 7,358,000 6,679,000 679,000 322,231 Central Business District: Universal Buildings 100.0% 95.1% 45.05 685,000 685,000 - 185,000 Family Health International, WeWork 1825-1875 Connecticut Avenue, NW - 2 buildings Warner Building - 1299 Pennsylvania 55.0% 78.6% 70.42 613,000 613,000 - 292,700 Baker Botts LLP, General Electric, Cooley LLP, Avenue, NW Facebook, Live Nation, APCO Worldwide Inc 2treet, NW 100.0% 99.0% 66.81 380,000 380,000 - 148,237 Greenberg Traurig, LLP, US Green Building Council, American Insurance Association, RTKL Associates, DTZ 1750 Pennsylvania Avenue, NW 100.0% 94.0% 48.35 277,000 277,000 - - General Services Administration, UN Foundation, AOL 1150 17th Street, NW 100.0% 91.7% 44.61 241,000 241,000 - 28,728 American Enterprise Institute Bowen Building - 875 15th Street, NW 100.0% 100.0% 69.22 231,000 231,000 - 115,022 Paul Hastings LLP, Millennium Challenge Corporation 1101 17th Street, NW 55.0% 98.4% 47.83 214,000 214,000 - 31,000 AFSCME, Verto Solutions 1treet, NW 100.0% 90.8% 46.72 203,000 203,000 - 14,853 General Services Administration (ground rent through 2061) -39 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants WASHINGTON, DC (Continued): 1treet, NW 100.0% 98.0% $ 42.60 92,000 92,000 - $ - Aptima, Inc., Nelnet Corporation Waterfront Station 2.5% - - 675,000 - 675,000 * - 1treet, NW 5.0% 100.0% 67.93 379,000 379,000 - - Sidley Austin LLP, UBS 1399 New York Avenue, NW 100.0% 92.9% 81.41 129,000 129,000 - - Bloomberg, Abbott Laboratories, Abbvie US LLC Total Central Business District 93.4% 55.80 4,119,000 3,444,000 675,000 815,540 Skyline Properties: Skyline Place - 7 buildings 100.0% 42.0% 33.76 2,130,000 2,130,000 - 559,789 General Services Administration, Analytic Services, Northrop Grumman, Axiom Resource Management, Booz Allen, Intellidyne, Inc. One Skyline Tower 100.0% 100.0% 33.10 518,000 518,000 - 138,788 General Services Administration Total Skyline Properties 100.0% 53.4% 33.51 2,648,000 2,648,000 - 698,577 Rosslyn / Ballston: 2200 / 2300 Clarendon Blvd 100.0% 94.8% 44.18 638,000 638,000 - 33,586 Arlington County, General Services Administration, (Courthouse Plaza) - 2 buildings AMC Theaters (ground leased through 2062) Rosslyn Plaza - 4 buildings 46.2% 55.7% 40.76 744,000 532,000 212,000 33,488 General Services Administration, Corporate Executive Board, Nathan Associates, Inc. Total Rosslyn / Ballston 83.7% 43.49 1,382,000 1,170,000 212,000 67,074 Reston: Commerce Executive - 3 buildings 100.0% ` 87.6% 32.91 419,000 400,000 19,000 * - L-3 Communications, Allworld Language Consultants, BT North America, Applied Information Sciences, Clarabridge Inc. Rockville/Bethesda: Democracy Plaza One 100.0% 94.9% 31.76 216,000 216,000 - - National Institutes of Health (ground leased through 2084) Tysons Corner: Fairfax Square - 3 buildings 20.0% 72.5% 42.17 559,000 559,000 - 90,000 Dean & Company, Womble Carlyle Pentagon City: Fashion Centre Mall 7.5% 97.4% 41.61 819,000 819,000 - 410,000 Macy's, Nordstrom Washington Tower 7.5% 100.0% 47.93 170,000 170,000 - 40,000 The Rand Corporation Total Pentagon City 97.9% 42.72 989,000 989,000 - 450,000 Total Washington, DC office properties 82.2% $ $ Vornado's Ownership Interest 81.5% $ $ - 40 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants WASHINGTON, DC (Continued): Residential: For rent residential: Riverhouse - 3 buildings (1,670 units) 100.0% 96.6% $ - 1,802,000 1,802,000 - $ 259,546 West End 25 (283 units) 100.0% 98.6% - 273,000 273,000 - 101,671 220 20th Street (265 units) 100.0% 98.1% - 269,000 269,000 - 71,012 Rosslyn Plaza - 2 buildings (196 units) 43.7% 98.5% - 253,000 253,000 - - Total Residential 97.1% 2,597,000 2,597,000 - 432,229 Other: Crystal City Hotel 100.0% 100.0% - 266,000 266,000 - - Met Park / Warehouses - 1 building 100.0% 100.0% - 129,000 109,000 20,000 * - The Bartlett - 1 building 100.0% - - 618,000 - 618,000 - Whole Foods Other - 3 buildings 100.0% 100.0% - 11,000 9,000 2,000 * - Total Other 100.0% 1,024,000 384,000 640,000 - Total Washington, DC 84.6% $ $ Vornado's Ownership Interest 84.2% $ $ * We do not capitalize interest or real estate taxes on this space. Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. - 41 - OTHER PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants : 555 California Street 70.0% 97.0% $ 66.36 1,507,000 1,507,000 - $ 595,708 Bank of America, Dodge & Cox, Goldman Sachs & Co., Jones Day, Kirkland & Ellis LLP, Morgan Stanley & Co. Inc., McKinsey & Company Inc., UBS Financial Services, KKR Financial, Microsoft Corporation, Fenwick & West LLP (lease not commenced) 315 Montgomery Street 70.0% 100.0% 47.58 231,000 231,000 - - Bank of America, Regus (lease not commenced) 345 Montgomery Street 70.0% 100.0% 96.83 64,000 64,000 - - Bank of America Total 555 California Street 97.5% $ - $ Vornado's Ownership Interest 97.5% $ - $ The Mart: Illinois: The Mart, Chicago 100.0% 94.5% $ 36.88 3,568,000 3,568,000 - $ 550,000 American Intercontinental University (AIU), Steelcase, Baker, Knapp & Tubbs, Motorola Mobility (guaranteed by Google), CCC Information Services, Ogilvy Group (WPP), Chicago Teachers Union, Publicis Groupe, Office of the Special Deputy Receiver, Holly Hunt Ltd., Razorfish, 1871, Chicago School of Professional Psychology, Yelp Inc., Paypal, Inc. Other 50.0% 100.0% 32.82 19,000 19,000 - 22,682 Total Illinois 94.5% 36.86 3,587,000 3,587,000 - 572,682 Total The Mart 94.5% $ - $ Vornado's Ownership Interest 94.5% $ - $ 85 Tenth Avenue: NEW YORK 85 Tenth Avenue, Manhattan Google, General Services Administration, Telehouse International Corp., L-3 Communications, - Office 49.9% 100.0% $ 62.70 576,000 576,000 - Moet Hennessy USA, Inc. - Retail 49.9% 100.0% 66.45 38,000 38,000 - Craft Restaurants Inc., IL Posto LLC, Toro NYC Restaurant 49.9% 100.0% 62.85 614,000 614,000 - $ 270,000 Total 85 Tenth Avenue 100.0% $ - $ Vornado's Ownership Interest 100.0% $ - $ Weighted Average Annual Rent PSF excludes ground rent, storage rent and garages. As of March 31, 2015, we own junior and senior mezzanine loans of 85 Tenth Avenue with an accreted balance of $151.4 million. The junior and senior mezzanine loans bear paid-in-kind interest of 12% and 9%, respectively and mature in May 2017. We account for our investment in 85 Tenth Avenue using the equity method of accounting because we will receive a 49.9% interest in the property after repayment of the junior mezzanine loan. As a result of recording our share of the GAAP losses of the property, the net carrying amount of these loans is $26.2 million on our consolidated balance sheets. Excludes the Company's junior and senior mezzanine loans which are accounted for as equity. - 42 - REAL ESTATE FUND PROPERTY TABLE Weighted Square Feet Average Under Development Fund % Annual Rent Total or Not Available Encumbrances Property Ownership % Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants VORNADO CAPITAL PARTNERS REAL ESTATE FUND: New York, NY: Lucida, 86th Street and Lexington Avenue (ground leased through 2082) Barnes & Noble, Hennes & Mauritz, - Retail 100.0% 100.0% $ 190.84 95,000 95,000 - Sephora, Bank of America - Residential 100.0% 91.7% - 51,000 51,000 - 100.0% 97.1% - 146,000 146,000 - $ 146,000 11 East 68th Street Retail 100.0% 100.0% 793.75 11,000 8,000 3,000 - Belstaff, Kent & Curwen Crowne Plaza Times Square - Hotel (795 Keys) - Retail 75.3% 100.0% 353.24 15,000 15,000 - Hershey - Office 75.3% 100.0% 38.09 220,000 220,000 - American Management Association 75.3% 100.0% 58.21 235,000 235,000 - 310,000 501 Broadway 100.0% 100.0% 238.25 9,000 9,000 - 20,000 Capital One Culver City, CA: Meredith Corp., West Publishing Corp., Symantec Corp., 800 Corporate Pointe - 2 buildings 100.0% 57.0% 35.22 243,000 243,000 - 60,094 Syska Hennessy Group, X Prize Foundation Miami, FL: 1100 Lincoln Road - Retail 100.0% 100.0% 133.21 48,000 48,000 - Anthropologie, Banana Republic - Theatre 100.0% 100.0% 36.45 79,000 79,000 - Regal Cinema 100.0% 100.0% 73.28 127,000 127,000 - 66,000 Total Real Estate Fund 92.4% 84.7% $ Vornado's Ownership Interest 23.1% 84.7% $ (1) Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. (2) Vornado's effective ownership through its Real Estate Fund and its co-investment is 33%. - 43 - OTHER PROPERTY TABLE Weighted Square Feet Average In Service Under Development % % Annual Rent Total Owned by Owned By or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property Company Tenant (2) for Lease (in thousands) Major Tenants Other Properties: NEW JERSEY Wayne Town Center, Wayne 100.0% 100.0% $ 26.25 663,000 101,000 443,000 119,000 $ - JCPenney, Costco, Dick's Sporting Goods (ground leased through 2064) Monmouth Mall, Eatontown 50.0% 92.0% 35.30 1,463,000 851,000 612,000 - 165,862 Boscov's, Macy's (4), JCPenney (4), Lord & Taylor, Loews Theatre, Barnes & Noble, Forever 21 Total New Jersey 2,126,000 952,000 1,055,000 119,000 165,862 MARYLAND Annapolis (ground and building leased through 2042) 100.0% 100.0% 8.99 128,000 128,000 - - - The Home Depot Total Other Properties 94.5% $ $ Vornado's Ownership Interest 96.6% $ $ (1) Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. (2) Owned by tenant on land leased from the company. (3) Weighted Average Annual Rent PSF shown is for in-line tenants only. (4) Includes square footage of anchors who own their land and building. - 44 -
